Citation Nr: 0524043	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  

This matter comes before the Board of Appeals (Board) on 
appeal from a December 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim of 
entitlement to service connection for asbestosis.  


FINDINGS OF FACT

1.  All of the notification and development action necessary 
in rendering a fair decision on the claim  of entitlement to 
service connection for asbestosis has been accomplished.  

2.  The service medical records are negative for complaints 
of, or treatment for, a pulmonary disorder, or any other 
disability related to asbestos exposure.  

3.  The post-service medical records are negative for a 
current pulmonary disorder, or any other disability related 
to asbestos exposure.  


CONCLUSION OF LAW

A pulmonary disorder, claimed as due to exposure to asbestos 
was not incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication had already 
occurred.  

For the reasons discussed below, the veteran is not 
prejudiced by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In July 2002, VA received the veteran's claim of entitlement 
to service connection for a lung disease, claimed as due to 
asbestos exposure.  Letters to the veteran in August and 
December 2002 provided him with information regarding VCAA.  
By rating decision, dated in December 2002, the RO denied the 
veteran's claim.  Upon receiving proper notice of the RO's 
denial, the veteran filed a timely Notice of Disagreement.  
The RO issued a Statement of the Case in May 2003.  
Thereafter, the veteran filed a timely Substantive Appeal.  
The RO issued Supplemental Statements of the Case in August 
2003 and January 2004. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented, and 
VA's duty to assist the veteran in the development of the 
claim has been satisfied.  

Factual Background

According to the veteran's service personnel records, the 
veteran served on active duty aboard the United States Ship 
(USS) Northampton.  Seaman Apprentice was listed as his 
military occupation.    

Service medical records reflect that the veteran was treated 
for upper respiratory infections, including strep throat and 
pharyngitis; however, he was never treated for lung disease 
or a pulmonary disorder.  His heart, lungs, and chest were 
evaluated as clinically normal.  The February 1959 separation 
physical examination found no lung pathology, and a chest X-
ray was negative.    

Summarily, the service medical records were negative for 
complaints of, or treatment for, a pulmonary disorder, or any 
other disorder, claimed as due to asbestos exposure.  

Associated with the claims file are records from the Social 
Security Administration, which revealed that in 1997, the 
veteran was awarded SSA benefit, effective in 1995.  The 
basis of the award was a neck injury.  

The post-service medical records consist of both VA and non-
VA medical records.  However, a significant amount of these 
medical records, especially the non-VA records, pertained to 
other illnesses, not currently on appeal before the Board.  

A private X-ray study of the chest from Onslow Memorial 
Hospital, Radiology Department, dated in June 2000, showed a 
triangular shaped, poorly defined density, which was pleural 
based.  It was noted that the etiology of the findings was 
unknown.  The impression was wedge shaped, pleural based 
density, right mid-lung

VA treatment records from the VA Medical Center in 
Fayetteville, North Carolina, dated through October 2000, 
showed that there was a recommendation for medical follow-up 
of right axillary chest X-ray finding of artifact versus 
infiltrate.  There were no respiratory symptoms noted.  

At a later date in October 2000, the veteran related 
presented for follow-up of the chest X-ray.  He related that 
he was employed as a painter for 30 years.  The veteran 
denied complaints of a new lung problem.  The impression was 
abnormal chest X-ray.  A CT Scan of the lungs was 
recommended.  

A VA X-ray study of the chest, performed in November 2000 was 
normal.  A CT Scan was performed and was negative for masses 
or infiltrates.  The impression was probable pulmonary 
scarring/fibrosis due to prior pneumonia - resolved with CT 
Scan

The May 2001 medical record from the VA Pulmonary Clinic, 
reported that the veteran did not have any respiratory 
problems.  

In a June 2001 statement in support of the claim, the veteran 
claimed that he was receiving treatment for an unknown lung 
condition.  In a similar statement, received in July 2001, 
the veteran stated that in the summer of 1958, he was on the 
deck of the USS Northampton maintaining the exterior of the 
ship; he stated that he prepared the surface of the ship for 
painting; and he also maintained the surface of the interior 
of the ship.  In conclusion, the veteran maintained that he 
has not been exposed to asbestos since he was discharged from 
the Navy.  

The record revealed that the RO requested verification of the 
veteran's claim that he was exposed to asbestos during 
service.  In February 2002, the RO received a response to the 
inquiry, which stated that the veteran's record did not 
contain any record of exposure to asbestos.  

VA treatment records, dated through March 2002, disclosed 
treatment of several disabilities.  In March 2002, VA X-ray 
study of the veteran's chest showed no evidence of lung or 
pleural disease.  The impression noted a normal chest.  

Additional VA treatment records, also dated in March 2002, 
showed that on evaluation of the veteran's respiratory 
systems, the veteran denied experiencing shortness of breath, 
hemoptysis, cough, sputum production, and pleuritic pain.  

In a March 2002 statement in support of the veteran's claim, 
the veteran reiterated that he was exposed to asbestos in 
1958 while aboard the USS Hampton while the ship was docked.  

VA treatment records, received in July 2002, showed that the 
veteran received medical treatment for various illnesses.  
However, the records do not show that the veteran complained 
of a disability, specifically claimed as due to asbestos 
exposure.  

In December 2002, the RO explained that entitlement to 
service connection for asbestosis could not be established 
because there was no record of asbestos exposure during 
service, and the record did not show that the veteran 
developed a chronic respiratory disease, or other disability, 
as a result of asbestos exposure.  

VA treatment records, dated through December 2003, showed 
that the veteran was evaluated at the VA Pulmonary Clinic.  
He related a history of asbestosis exposure and cigarette 
use.  He did not have any complaints.  The record indicated 
that he was referred for a chest X-ray.  

In December 2003, objective findings showed that the 
veteran's lungs were clear.  A computerized tomography (CT) 
scan revealed apical scarring, as well as areas of pleural 
thickening.  In view the history related by the veteran, the 
examiner opined that the findings were consistent with 
asbestos exposure, but not asbestosis.  


Law and Regulations

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

Analysis

The veteran argued that he was entitled to service connection 
for a lung disease, claimed as due to asbestos exposure in 
service.  His primary contention is that he was exposed to 
asbestos while aboard the USS Northampton.  

Service medical records are negative for a disability related 
to asbestos exposure.  
The record revealed that the RO requested verification of the 
veteran's claim that he was exposed to asbestos during 
service.  In February 2002, the RO received a response to the 
inquiry, which stated that the veteran's record did not 
contain any record of exposure to asbestos.  

Summarily, the post-service medical evidence is negative for 
asbestosis, or any other disability related to asbestos 
exposure.  The medical evidence of record, specifically VA 
treatment records showing treatment at the VA Pulmonary 
Clinic from October 2000 to May 2001, are completely negative 
for asbestosis, or a disability related to asbestos exposure.  

In December 2003, objective findings showed that the 
veteran's lungs were clear.  A CT scan revealed apical 
scarring, as well as areas of pleural thickening.  In view of 
the history related by the veteran, the examiner opined that 
the findings were consistent with asbestos exposure, but not 
asbestosis.  With the exception of the December 2003 
treatment record, there is no other evidence that reported 
findings consistent with asbestos exposure, and this opinion 
was based on a history related by the veteran without 
verification of the facts by the physician.  However, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458 (1993).  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Even if the Board determined that the veteran was exposed to 
asbestos in service, the fact still remains that the veteran 
does not have a current asbestos related disability.  
Likewise, the veteran has not established that he suffers 
from the lung disease, initially claimed in July 2000.  

Because the veteran has not submitted any medical evidence to 
demonstrate a current diagnosis of a pulmonary disorder, of 
any kind; he has not established that he is entitled to 
service connection for a pulmonary disorder, claimed as due 
to asbestos exposure.  Therefore, as there is no evidence of 
an asbestos disability that can be linked to service, there 
is no basis upon which to grant the veteran's claim.  

The Board points out that the veteran submitted statements in 
support of the claim; however, a layman without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. at 124 (1998); Routen v. Brown, 
10 Vet. App. 183, at 186 (1997).  

Under these circumstances, the claim for service connection 
for a pulmonary disorder, claimed as due to asbestos exposure 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the veteran's case, the evidence does 
not support the claim and the doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  




ORDER

Entitlement to service connection for a pulmonary disorder, 
claimed as due to asbestos exposure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


